DETAILED ACTION
Claims 1-7, 9-13, 16-18, and 20-23 have been examined.  Claim 14 was cancelled in Amendment dated 10/13/2020.  Claims 15 and 19 were cancelled in Amendment dated 2/4/2022.  Claim 8 was cancelled in Amendment dated 7/11/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 12, 18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ulatowski et al. “A Combinational-Logic Method for Electric Vehicle Drivetrain Fault Diagnosis” (hereinafter Ulatowski), in view of James “Health Monitoring of IGBTs in Automotive Power Converter Systems”, further in view of Drobnik et al. “Electric and Hybrid Vehicle Power Electronics Efficiency, Testing and Reliability” (hereinafter Drobnik).

As per claim 1, Ulatowski teaches the invention as claimed, including a method for predicting a failure of a power control unit of a vehicle (i.e., identifying faults that could occur in the drivetrain of an electric vehicle, see at least abstract, page 1799, right column, page 1800, Fig. 2), the method comprising: 
obtaining data including a simulated voltage, a simulated current of the power control unit from a plurality of sensors configured to measure parameters of the power control unit of the vehicle being subjected to simulated multi-load conditions (i.e., simulate using desired drive cycle, sensor data were saved and processed according to observable set O, observable set O includes current and voltage, see at least page 1799, right column, page 1800, Fig. 2, Table III, page 1801, Table VII), the power control unit being a separate element from the battery (see at least page 1799, right column, page 1800, Fig. 2); 
implementing a machine learning algorithm on the data to obtain machine learning data (i.e., construct characteristic matrices using collected quantities, see at least page 1799, right column, page 1800, Fig. 2); 
obtaining new data including a real voltage, a real current of the power control unit from the plurality of sensors for measuring the power control unit of the vehicle being subject to real multi-load conditions (i.e., real-time sensor feedback, see at least page 1799, right column, page 1800, Fig. 2, Table III, page 1801, Table VII, page 1805, left column, last paragraph); 
implementing the machine learning algorithm on the new data to obtain test data (i.e., processing measured quantities in real time, see at least page 1799, right column, page 1800, Fig. 2); 
predicting that the power control unit is going to fail based on a comparison between the test data and the machine learning data (i.e., detect and diagnose faults in real or near real time, the algorithm compares the behavior of quantities and measured values to characteristic matrices in real time, see at least page 1799, right column, page 1800, Fig. 2, page 1802, left column, paragraph 3).
Ulatowski does not explicitly teach obtaining data including a simulated temperature of the power control unit, the simulated multi-load conditions including a simulated thermal cycling and a simulated power cycling simultaneously, and data including a temperature of the power control unit, and obtaining new data including a real temperature of the power control unit. 
James teaches obtaining data including a simulated temperature of the power control unit (i.e., lifetime testing system to evaluate IGBT modules, which includes using Simulink and measuring baseplate temperature using a thermocouple mounted on the baseplate, see at least pages 41-42, section 2.1, pages 45-54, sections 2.1.3, 2.1.4).
	simulated multi-load conditions including a simulated thermal cycling and a simulated power cycling simultaneously (i.e., a novel, low cost temperature control method was devised for the lifetime testing of the IGBT modules, which combines both thermal cycling and power cycling to achieve the fastest cycle time possible, see at least pages 41-54, section 2.1), and 
	implementing a machine learning algorithm on the data including a temperature of a power control unit to obtain machine learning data (i.e., condition monitoring of the IGBT and calculation of age using temperature, see at least pages 86-92 section 3.1.2.2, 3.1.3); 
	obtaining new data including a real temperature of the power control unit (i.e., real time health monitoring include temperature measurements, see at least page 74-75, sections 3.1, 3.1.1, pages 78-83, section 3.1.1.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ulatowski to obtain a simulated temperature of the power control unit, the simulated multi-load conditions including a simulated thermal cycling and a simulated power cycling simultaneously, data including a temperature of the power control unit, and obtaining new data including a real temperature of the power control unit as similarly taught by James because temperature contributes to power module failure and combining both thermal cycling and power cycling achieve fastest cycle time (see at least page 10, paragraphs 2, 3, page 33-38, section 1.3, page 42, paragraph 3 of James).
Ulatowski does not explicitly teach the power control unit being configured to control power from a battery of the vehicle. 
Drobnik teaches power control unit being configured to control power from a battery of the vehicle (i.e., inverter accepts high voltage from battery and converts it typically in the three phase AC voltage suitable for the motor, see at least page 3, section 2.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the power control unit of Ulatowski is configured to control power from a battery of the vehicle because Ulatowski discloses the fault diagnosis in different drivetrain components including an inverter (see at least abstract, page 1798, Fig. 1 of Ulatowski), the inverter would function as known in the art, and it is known in the art that inverter control power from a battery of a vehicle (see at least page 3, section 2.3 of Drobnik).

As per claim 7, Ulatowski teaches wherein the power control unit comprises at least one of a DC-DC converter, a gate drive board, a cooler, capacitors, a power module, and inductors (see at least page 1796, left column, paragraph 1 - right column, paragraph 1, page 1798, Fig. 1, Table I, right column, paragraph 1).

As per claim 21, Ulatowski teaches the power control unit comprises an inverter that converts a DC into an AC for driving a motor of the vehicle (i.e., induction motor is controlled through a inverter, see at least page 1798, right column, paragraph 1, page 1800, Fig. 3). 
Ulatowski does not explicitly teach that converts a DC from the battery into an AC.
Drobnik teaches an inverter converts a DC from the battery into an AC for driving a motor of the vehicle (i.e., inverter accepts high voltage from battery and converts it typically in the three phase AC voltage suitable for the motor, see at least pages 2-3, sections 2.2, 2.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the inverter of Ulatowski converts a DC from the battery into an AC because the inverter would function as known in the art, and it is known in the art that inverter control power from a battery of a vehicle (see at least pages 2-3, sections 2.2, 2.3 of Drobnik).

As per claim 22, Ulatowski does not explicitly teach wherein the simulated power cycling is applied to the power control unit by repeatedly powering on and off the power control unit, and the simulated thermal cycling is applied to the power control unit by repeatedly changing temperature of a cooler of the power control unit.
James teaches simulated power cycling is applied to the power control unit by repeatedly powering on and off the power control unit (i.e., in the first state, the heating state, the DUT is switched on and current flows through the DUT, in the second state, the cooling phase, the DUT is switched off, see at least pages 43-45, section 2.1.2); and
the simulated thermal cycling is applied to the power control unit by repeatedly changing temperature of a cooler of the power control unit (i.e., in the first state, the heating state, the control system switches the current in the thermoelectric cooler causing heat to flow into the DUT form the heat sink, in the second state, the cooling state, the current in the thermoelectric cooler is switched so that the heat flows out of the DUT, see at least pages 43-45, section 2.1.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ulatowski such that the simulated power cycling is applied to the power control unit by repeatedly powering on and off the power control unit, and the simulated thermal cycling is applied to the power control unit by repeatedly changing temperature of a cooler of the power control unit as similarly taught by James to test for time to failure by combining both thermal cycling and power cycling to achieve fast cycle time (see at least page 10, paragraphs 2, 3, page 33-38, section 1.3, page 42, paragraph 3 of James).

As per claims 12 and 18, these are the system claims of claim 1 and 7.  Therefore, claims 12 and 18 are rejected using the same reasons as claims 1 and 7.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ulatowski, in view of James, further in view of Drobnik, further in view of Silva et al., “Fault Diagnosis in Electric Drives using Machine Learning Approaches” (hereinafter Silva).

As per claim 2, Ulatowski does not explicitly teach wherein the machine learning algorithm includes a K-Nearest Neighbors algorithm.
Silva teaches wherein the machine learning algorithm includes a K-Nearest Neighbors algorithm (i.e., fault diagnosis in electric drives using machine learning approaches including k-Nearest Neighbor, see at least abstract, page 723, right column, paragraph 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ulatowski such that the machine learning algorithm includes a K-Nearest Neighbors algorithm as similarly taught by Silva because Silva teaches that it is known in the art to use k-Nearest Neighbor for fault diagnosis in electric drive, and it is known in the art that k-Nearest Neighbor algorithm has the advantage of being easily implementable, the modification of Ulatowski would have been obvious as it is using a known machine learning algorithm to yield predictable results. 

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ulatowski, in view of James, further in view of Drobnik, further in view of Hendricks et al. (US 2017/0117725, hereinafter Hendricks).

As per claim 3, Ulatowski teaches wherein predicting a failure of the power control unit based on a comparison between the test data and the machine learning data comprises: determining whether the test data is within a boundary of the machine learning data (i.e., check if states match conditions in the time-invariant matrices, see at least page 1799, right column, page 1800, Fig. 2).
Ulatowski does not explicitly teach issuing a failure prediction of the power control unit in response to determination that the test data is not within the boundary of the machine learning data (EN: Examiner notes that the claim limitation “in response to determination that the test data is not within the boundary of the machine learning data” is a contingent limitation. The broadest reasonable interpretation of a method claim having contingent limitations does not include steps that are not performed because the condition precedent are not met.  MPEP 2111.04(II).  Thus, the broadest reasonable interpretation of method claim 3 does not require this limitation as the recited step of issuing a failure prediction is not performed when the test data is within the boundary of the machine learning data.  However, Examiner is addressing this limitation for the compact prosecution of claims.)
Hendricks teaches determining whether the test data is within a boundary of the machine learning data (i.e., normal and abnormal temperature distributions for a variety of boundary and operation conditions, see at least [0037]); and issuing a failure prediction of the power control unit in response to determination that the test data is not within the boundary of the machine learning data (i.e., if the values differ by certain amount or percentage, it could signify an anomaly, see at least [0037]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ulatowski to issuing a failure prediction of the power control unit in response to determination that the test data is not within the boundary of the machine learning data as similarly taught by Hendricks because it is known in the art to determine anomaly based on abnormal distribution (see at least at least [0037] of Hendricks).

As per claim 20, this is the system claim of claim 3.  Therefore, claim 20 is rejected using the same reasons as claim 3.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ulatowski, in view of James, further in view of Drobnik, further in view of Govindappa et al. (US 2018/0257683, hereinafter Govindappa).

As per claim 4, Ulatowski teaches predicting a failure of the power control unit based on a comparison between the test data and the machine learning data comprises: calculating a deviation of the test data from the machine learning data (i.e., check if states match conditions in the time-invariant matrices, see at least page 1799, right column, page 1800, Fig. 2).
Ulatowski does not explicitly teach issuing a failure prediction of the power control unit if the deviation is greater than a threshold value (EN: Examiner notes that the claim limitation “if the deviation is greater than a threshold value” is a contingent limitation. The broadest reasonable interpretation of a method claim having contingent limitations does not include steps that are not performed because the condition precedent are not met.  MPEP 2111.04(II).  Thus, the broadest reasonable interpretation of method claim4 does not require this limitation as the recited step of issuing a failure prediction is not performed when the deviation is not greater than a threshold value.  However, Examiner is addressing this limitation for the compact prosecution of claims.)
Govindappa teaches calculating a deviation of the test data from the machine learning data and issuing a failure prediction of the power control unit if the deviation is greater than a threshold value (i.e., a greater level of variance (e.g., that exceeds the designated variance threshold) between the simulated performance data and the actual monitored performance data indicates a relatively low performance index a low performance index may indicate the subsystem could fail, see at least Fig. 4, [0019], [0020], [0058], [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ulatowski to issue a failure prediction of the power control unit if the deviation is greater than a threshold value as similarly taught by Ulatowski in order to determine performance and failure based on threshold and notify an operator (see at least Fig. 4, [0019], [0020], [0022] of Govindappa).

As per claim 10, Ulatowski does not explicitly teach transmitting the test data to a remote server, wherein the remote server stores the machine learning data associated with the simulated multi-load conditions, receiving, from the remote server, a prediction of the failure of the power control based on the comparison between the test data and the machine learning data.
Govindappa teaches transmitting test data to a remote server (i.e., obtaining operating parameters of a subsystem, see at least Fig. 4, [0007], [0050]), wherein the remote server stores the machine learning data associated with the simulated multi-load conditions (i.e., receive simulated performance data, see at least Fig. 4, [0007], [0050]), 
receiving, from the remote server, a prediction of the failure of the power control based on the comparison between the test data and the machine learning data (i.e., compare simulated performance data with field performance data, predict likelihood of failure of subsystem, notify operator as to the health of the subsystem, see at least Fig. 4, [0002], [0034], [0059], [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ulatowski to transmit the test data to a remote server, wherein the remote server stores the machine learning data associated with the simulated multi-load conditions and to receive, from the remote server, a prediction of the failure of the power control based on the comparison between the test data and the machine learning data, as similarly taught by Govindappa in order to perform analysis remotely. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ulatowski, in view of James, further in view of Drobnik, further in view of Scott et al. (US 2017/0131363, hereinafter Scott).

As per claim 5, Ulatowski does not explicitly teach predicting a failure of the power control unit based on a comparison between the test data and the machine learning data comprises: calculating a standard deviation of the test data; and issuing a failure prediction of the power control unit if the standard deviation is greater than a threshold value (EN: Examiner notes that the claim limitation “if the standard deviation is greater than a threshold value” is a contingent limitation. The broadest reasonable interpretation of a method claim having contingent limitations does not include steps that are not performed because the condition precedent are not met.  MPEP 2111.04(II).  Thus, the broadest reasonable interpretation of method claim 5 does not require this limitation as the recited step of issuing a failure prediction is not performed when the standard deviation is not greater than a threshold value.  However, Examiner is addressing this limitation for the compact prosecution of claims.)
Scott teaches calculating a standard deviation of the test data; and issuing a failure prediction of the power control unit if the standard deviation is greater than a threshold value (i.e., identifying excessive deterioration of a cell by identifying a standard deviation for a cell which is greater than a predetermined threshold value, see at least [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ulatowski to calculating a standard deviation of the test data; and issuing a failure prediction of the power control unit if the standard deviation is greater than a threshold value as similarly taught by Scott because it would have been obvious to use known methods in the art to indicate failure, and it is known in the art that comparing standard deviation to a threshold can be used to indicate failure. 

Claims 6, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ulatowski, in view of James, further in view of Drobnik, further in view of Hooper et al. “Characterising the in-vehicle vibration inputs to the high voltage battery of an electric vehicle” (hereinafter Hooper).

As per claim 6, Ulatowski does not explicitly teach wherein the real multi-load conditions include at least two of a thermal cycle, a power cycle, a shock, a vibration, and a pressure.
Hooper teaches real multi-load conditions include at least two of a thermal cycle, a power cycle, a shock, a vibration, and a pressure (i.e., the vehicle was then driven over a range of different road surfaces, recorded the excitation associated with specific driving events, such as the shock loading from the vehicle traversing a series of speed bumps. The vibration test profile for the EV was derived by sequencing the vibration measurements from the different road surfaces, see at least page 511, section 2.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ulatowski such that the real multi-load conditions include at least two of a thermal cycle, a power cycle, a shock, a vibration, and a pressure as similarly taught by Hooper to derive a profile for determining shock and vibration effects when assessing durability of a EV battery system (see at least page 511, section 2.1, page 515-518, section 4 of Hooper).

As per claim 17, this is the system claim of claim 6.  Therefore, claim 17 is rejected using the same reasons as claim 6.

As per claim 23, Ulatowski does not explicitly teach wherein the simulated multi-load conditions further include a simulated vibration cycling applied to the power control unit by vibrating the power control unit.
Hooper teaches simulated conditions include a simulated vibration cycling applied to the power control unit by vibrating the power control unit (i.e., emulate total vibration energy that the battery system will be exposed to, see at least pages 515-516, section 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ulatowski such that the simulated multi-load conditions further include a simulated vibration cycling applied to the power control unit by vibrating the power control unit as similarly taught by Hooper to form an accelerated life assessment of the structural durability of the EV battery installation based on vibration, as effects of vibration on electrical and electronic components and subsystems are potentially a major cause of in market durability failures (see at least pages 510-511, section 1 of Hooper). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ulatowski, in view of James, further in view of Drobnik, further in view of Tabbache et al. “An improved fault-tolerant control scheme for PWM inverter-fed induction motor-based EVs” (hereinafter Tabbache).

As per claim 9, Ulatowski does not explicitly teach sending instructions for optimizing energy of the vehicle to a plurality of electronic control units of the vehicle based on the comparison.
Tabbache teaches sending instructions for optimizing energy of the vehicle to a plurality of electronic control units of the vehicle based on detected faults (i.e., inverter fault tolerant control, see at least pages 863-864, section 2).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ulatowski to send instructions for optimizing energy of the vehicle to a plurality of electronic control units of the vehicle based on the comparison as similarly taught by Tabbache in order to implement remedial actions once fault is detected (see at least page 862, right column, paragraph 4, pages 863-864, section 2 of Tabbache).

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ulatowski, in view of James, further in view of Drobnik, further in view of Antonopoulos et al. “Introducing a Silicon Carbide Inverter for Hybrid Electric Vehicles” (hereinafter Antonopoulos).

As per claim 11, Ulatowski does not explicitly teach wherein the power control unit includes one or more silicon carbide power devices.
Antonopoulos teaches silicon carbide inverter (see at least page 1321, abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ulatowski such that the power control unit includes one or more silicon carbide power devices as similarly taught by Antonopoulos because silicon carbide has advantages to reduce size, weight, and cost of power electronics (see at least page 1321, abstract, section I of Antonopoulos).
As per claim 16, this is the system claim of claim 11.  Therefore, claim 16 is rejected using the same reasons as claim 11.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ulatowski, in view of James, further in view of Drobnik, further in view of Kim et al. (US 2018/0045771, hereinafter Kim).

As per claim 13, Ulatowski does not explicitly teach a user interface configured to provide an alert of failure prediction of the power control unit in response to failure prediction of the power control unit by the machine learning electronic control unit.
Kim teaches a user interface configured to provide an alert of failure prediction of the power control unit in response to failure prediction of the power control unit by the machine learning electronic control unit (i.e., providing an alarm to a driver of a hybrid or electric vehicle regarding potential deterioration of IGBT in an invertor, see at least [0010]-[0013], [0025]-[0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ulatowski such that a user interface configured to provide an alert of failure prediction of the power control unit in response to failure prediction of the power control unit by the machine learning electronic control unit as similarly taught by Kim such that an alarm can be provided to a driver regarding potential fault (see at least [0010]-[0013] of Kim).

Response to Arguments
Rejection of claims under §103: 
As per independent claims 1 and 12, Applicant’s arguments have been fully considered, but are moot in light of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Le et al. (US 2013/0049454) is cited to teach prediction of transistor temperature in an inverter power module of a vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121